Dismissed and Memorandum Opinion filed August 13, 2015.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00528-CR

                         CHAD PROVORSE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 263rd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1443270

                 MEMORANDUM                      OPINION


      Appellant entered a guilty plea to possession of a controlled substance. In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant to confinement for four years in the Institutional Division
of the Texas Department of Criminal Justice. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Justices Jamison, McCally and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2